— Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Ayres, J.), rendered July 24, 2012, convicting her of criminal possession of a forged instrument in the second degree and criminal possession of a forged instrument in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of her right to appeal precludes review of her contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255 [2006]; People v Sanders, 112 AD3d 748 [2013]; People v Edmunson, 109 AD3d 621 [2013]; cf. People v Nugent, 109 AD3d 625 [2013]). Balkin, J.E, Lott, Roman and Miller, JJ., concur.